DETAILED ACTION
Claims 51-70 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,089,356. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/366,850
Patent 11,089,356
51. A method comprising:


receiving a request to transfer the media stream from the first media device to a second media device, wherein the second media device comprises a screen that is larger than the first device;
in response to receiving the request to transfer the media stream, retrieving a list of genres, wherein the list of genres correlates a respective genre to a respective required playback resolution and a respective required communication bandwidth to support the respective required playback resolution;
comparing the genre of the media stream and the first resolution of the media stream to the list of genres;
determining, based on the comparing, the first resolution is correlated to the genre via the list of genres;
in response to the determining, comparing a bandwidth of a communication stream between the first media device and the second media device to a respective required communication bandwidth correlated to the genre by the list of genres;
in response to determining the bandwidth matches or exceeds the respective required communication bandwidth, transferring, from the first media device, the media stream in the first resolution to the second device.


determining, based on media stream data, a genre corresponding to the media stream; 
generating the media stream for display using the first media device; receiving a request to transfer the media stream to a second media device; 
determining whether the second media device comprises a screen that is larger than the first media device, wherein the determining is based on a comparison of respective device specifications for each of the first media device and second media device; and 
in response to determining that the second media device comprises a larger screen than the first media device based on the comparison of the respective device specifications: 
retrieving, from memory, a list of genres that do not need to be played at a second resolution that is higher than the first resolution, wherein the second resolution requires a second bandwidth to enable transferring media stream data that is higher than a first bandwidth required to enable transferring media stream data in the first resolution; 
comparing the genre corresponding to the media stream to the list of genres; 
in response to determining the genre corresponding to the media stream does not match a genre on the list of genres, comparing the bandwidth of a first communication stream between the 
in response to determining that the bandwidth of the first communication stream is less than the second bandwidth, transferring, from the first media device, the media stream data in the first resolution to the second media device until a bandwidth of a second communication stream between the second media device and the server matches or exceeds the second bandwidth.


Conclusion
Claims 51-70 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200195994 A1	ELUVAN; RAKESH et al.
US 10542315 B2		Shaw; Venson et al.
US 20180063549 A1	Amer; Ihab et al.
US 20160188902 A1	Jin; Hongxia
US 20150178032 A1	Gantman; Alexander et al.
US 20120062791 A1	Thakolsri; Srisakul et al.
US 20090196339 A1	Hirabayashi; Hirotada
US 20070039032 A1	Goldey; Greg et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/21/2022